Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 13-28 are pending.
This action is in response to amendment filed on 11/8/2022.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 13, 14, and new claims 15-28 filed on 11/8/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Claim Objections
Claims 14, 15, 22, and 23 are objected to because of the following informalities:  
Claim 14, 15, 22 and 23 and the associated description in the specification (figure 1B, [0079][0080]), recites the limitation to describe how the file is fetch between the MCData message store entity and the MCData content server via reference point MCData-FD-7.  However according to the 3GPP TS 23.282, the standard described in 6.4.4.1.6 on page 28, reference point MCData-FD-7 is defined to exist between message store client and the MCData message store, which conflicts with the claim limitations and specification.  The examiner requests clarification since the cited limitation is using a standard term which conflicts with the standard definition.
Appropriate explanation or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-28 are rejected under 35 U.S.C. 103 as being unpatentable over 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Functional architecture and information flows to support Mission Critical Data; 3GPP TS 23.282 v17, hereinafter 3GPP, in views of Almeida, US Publication Number 2012/0158875, hereinafter Almeida. 
Referring to claim 13, the first embodiment of 3GPP discloses a method, performed by a mission critical data (MCData) content server (MCData content server), of uploading MCData for file distribution (FD)(MCData upload data request)(page 101, 7.5.2.2.2), the method comprising: 
receiving, from a message storage client (MCData client 1), an MCData upload request message (page 101, 7.5.2.2.2, figure 7.5.2.2.2-1, step 1, media storage initiate an upload request and send the request to MCData content server) and
fetching the file and storing the file into a repository of the MCData content server (page 101, 7.5.2.2.2, figure 7.5.2.2.2-1, step 2, storing the file to be uploaded);
3GPP does not explicitly teach MCData upload request message including a uniform resource locator (URL) of a file, and based on the URL, retrieving a file from an object stored in a MCData entity; fetching the file from the MCData entity based on the URL.
3GPP in another embodiment, teaches wherein the MCData content server:
receiving a request from the MCData client for file distribution, wherein the MCData server receives, from a message storage client (MCData client 1), an request (file distribution request) indicating a uniform resource locator (the request contains the URL) a file residing in an MCData content server (page 47, Figure 7.3.5.3.3.2-1, step 1, the MCData server receive a request from the MCData client 1, and the request contains the URL in the MCData content server);
fetching the stored file from the MCData entity based on the URL (pages 47-48, Figure 7.3.5.3.3.2-1, steps 2, and 5b, fetching the file using URL).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea from another embodiment of 3GPP to have the request including an URL to retrieve a file stored on a MCData entity and fetch the file from the content server into the first embodiment of 3GPP because the first embodiment of 3GPP discloses a server to accept upload request, and the second embodiment of 3GPP suggests the request can include a URL to retrieve the upload file.   
A person with ordinary skill in the art would have been motivated to make the modification to first embodiment of the 3GPP to enhance load balancing of the system to allow the uploaded file to retrieved by an URL.  
Furthermore, 3GPP does not explicitly teach the use of an MCData message store entity which is separated from the MCData content server to store the file prior to storing the file into MCData Content server.
Almeida teaches content could be fetched by a server from a remote database shared by all users ([0295], the server will fetch content from databased shared by all user or from a database containing the associated user’s data). 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of using a remote database to host files shared by all users of Almeida into 3GPP because 3GPP and Almeida both teaches network content distribution and Almeida suggests the shared content could be store remotely. 
A person with ordinary skill in the art would have been motivated to make the modification to 3GPP to enhance load balancing of the system and provide better data management at a separate MCData store entity.  
Referring to claim 14, 3GPP discloses the method of claim 13, where the file is fetched from the MCData message store entity via a reference point MCData-FD-7. (see rejection to claim 13, 3GPP in view of Almeida discloses the file is fetched from the MCData message store entity, and as long as the data can be exchanged between the MCData message store entity and the MCData content server, the requirement for the limitation via a reference point MCData-FD-7 (communication between MCData message store entity and the MCData content server) is met).  Limitations of claim 14 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.
Referring to claim 15, 3GPP discloses the method of claim 14, wherein the reference point MCData-FD-7 exists between a media storage function in the MCData content server and the MCData message store entity (see rejection to claim 13, 3GPP in view of Almeida discloses the file is fetched from the MCData message store entity, and as long as the data can be exchanged between the MCData message store entity and the MCData content server, the requirement for the limitation via a reference point MCData-FD-7 (communication between MCData message store entity and the MCData content server) is met).  Limitations of claim 15 are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.
Referring to claim 16, 3GPP in view of Almeida discloses the method of claim 13, further comprising: transmitting, to the message storage client, an MCData upload response message indicating a success or a failure (page 101, 7.5.2.2.2, figure 7.5.2.2.2-1, step 3, provides a MCData upload data response indicating success or failure).
Referring to claim 17, 3GPP in view of Almeida discloses the method of claim 16, wherein, in case that the MCData upload response message indicates the success, the MCData upload response message further indicates a URL associated with the stored file (page 101, 7.5.2.2.2, figure 7.5.2.2.2-1, step 3, provides a MCData upload data response indicating success with URL or failure).
Referring to claim 18, 3GPP in view of Almeida discloses the method of claim 13, wherein the MCData upload request message includes information associated with an identity of an MCData user uploading the file (Almeida, [0295], the server will fetch content from database shared by all user or from a database containing the associated user’s data).    
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the upload request message includes information associated with an identity of the user uploading the file because Almeida suggests the content in the database are shared by all users or containing the associated user’s data.  Having the an identity of the user uploading the file would allow the system to keep record of the user and the user’s associated data. 
A person with ordinary skill in the art would have been motivated to make the modification to 3GPP to enhance data management.  
Referring to claim 19, 3GPP in view of Almeida discloses the method of claim 18, wherein the file resides in a storage area in the MCData message store entity, the storage area being dedicated to the MCData user (Almeida, [0295], the server will fetch content from database shared by all user or from a database containing the associated user’s data).    
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the upload request message includes information associated with an identity of the user uploading the file because Almeida suggests the content in the database are shared by all users or containing the associated user’s data.  Having the an identity of the user uploading the file would allow the system to keep record of the user and the user’s associated data. 
A person with ordinary skill in the art would have been motivated to make the modification to 3GPP to enhance data management.
Referring to claim 20, 3GPP in view of Almeida discloses the method of claim 18, wherein the file stored in the repository is shared by other MCData users. (Almeida, [0295], the server will fetch content from database shared by all user or from a database containing the associated user’s data).    
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the upload request message includes information associated with an identity of the user uploading the file because Almeida suggests the content in the database are shared by all users or containing the associated user’s data.  Having the an identity of the user uploading the file would allow the system to keep record of the user and the user’s associated data. 
A person with ordinary skill in the art would have been motivated to make the modification to 3GPP to enhance data management.  
Referring to claims 21-28, the claims encompass the same scope of the invention as that of the claims 13-20.   Therefore, claims 21-28 are rejected on the same ground as the claims 13-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liangche A. Wang whose telephone number is (571)272-3992.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
November 28, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit